—Order and judgment (one paper), Supreme Court, New York County (Jane Solomon, J.), entered May 3, 2001, which, inter alia, granted plaintiffs motion for summary judgment upon his claims to recover under lease guarantees given by the Ghim defendants and awarded him the total sum of $83,678.21 against those defendants, unanimously affirmed, with costs. Appeal from the underlying decision of the same court and Justice, dated March 19, 2001, unanimously dismissed, without costs.
Appellants argue that the IAS court, in granting plaintiff summary judgment upon their guarantees, erred in failing to credit them for their lease security deposit. The argument, however, is without merit, since under the terms of both the subject lease and guarantees, plaintiff was entitled to apply the defendants’ security deposit to posteviction rent of the tenant, which obligation was not secured by the guarantees. Moreover, appellants’ guarantee was expressly “independent of and in addition to any other security or other remedies which Owner has or may have” and provided that “Owner shall not be required to resort to any other security or other remedies before proceeding on this Guaranty.” Concur — Andrias, J.P., Saxe, Sullivan, Rosenberger and Friedman, JJ.